Appellant was convicted of the offense of pursuing the occupation of selling intoxicating liquors in prohibition territory, and her punishment assessed at three years confinement in the State penitentiary.
In the motion for a new trial the appellant contends the evidence is insufficient to support the conviction. If the evidence of J.L. Madding and other witnesses introduced by the State is to be believed, they went to appellant's place and purchased liquor from her on many different occasions.
No bill of exceptions was reserved to the action of the court in overruling the motion for a continuance, consequently we can not review that ground of the motion for a new trial.
The other two grounds in the motion allege the district attorney was permitted to introduce improper testimony, specifying it. No bill of exceptions is in the record showing that it was excepted to during the trial of the case, and under such circumstances the matters are not presented in a way we are authorized to act thereon.
The judgment is affirmed.
Affirmed.